 1   ANN M. ALEXANDER, ESQ. (#007256)
     ERICKSON, THORPE & SWAINSTON, LTD.
 2   99 W. Arroyo Street
     Reno, Nevada 89509
 3   Tel. 775-786-3930
     Fax. 775-786-4160
 4   Attorneys for Defendants
 5
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                                  FOR THE DISTRICT OF NEVADA
 8
 9
      MILTON FUENTES and SUZANA                       Case No. 3:19-cv-00144-MMD-CBC
10    MONTOYA, and M.F., a minor by and
      through his guardians ad litem MILTON
11    FUENTES and SUZANA MONTOYA,
                                                              STIPULATION
12                                                                AND
                    Plaintiffs,                            ORDER FOR DISMISSAL
13                                                           WITH PREJUDICE
             vs.
14
      LYON COUNTY SCHOOL DISTRICT,
15    JERILEE KENT, and DOES 1 - 30,

16
                    Defendants.
17
18
19          Plaintiffs MILTON FUENTES and SUZANA MONTOYA, and M.F., a minor by and
20   through his guardians ad litem MILTON FUENTES and SUZANA MONTOYA, by and
21   through their counsel, ROBERT KILBY of the LAW OFFICES OF ROBERT KILBY, and
22   Defendants LYON COUNTY SCHOOL DISTRICT and JERILEE KENT, by and through
23   their counsel ANN M. ALEXANDER of ERICKSON, THORPE & SWAINSTON, LTD.,
24   hereby stipulate and agree that Plaintiffs’ Complaint (ECF No. 1) be dismissed with
25   prejudice, as this case has been resolved.
26   ///
27   ///
28   ///

                                                  1
 1          The parties further stipulate and agree that each party is to bear its own attorney’s fees
 2   and costs incurred in this matter.
 3          RESPECTFULLY SUBMITTED this 15th day of May, 2019.
 4
 5   /s/ Robert Kilby                            /s/ Ann M. Alexander
     ROBERT KILBY, ESQ. (#007402)                ANN M. ALEXANDER, ESQ. (#007256)
 6   LAW OFFICES OF ROBERT KILBY                 ERICKSON, THORPE & SWAINSTON, LTD.
     1895 Plumas St., Suite 4                    99 West Arroyo Street
 7   Reno, Nevada 89509                          Reno, Nevada 89509
     Tel: (775)337-6670                          Tel: (775)786-3930
 8   Fax: (775)337-6652                          Fax: (775)786-4160
     Attorney for Plaintiffs                     Attorney for Defendants
 9
10
11                                              ORDER
12          IT IS SO ORDERED.
13                     16th day of May, 2019
            DATED this _____
14
15                                                       ________________________________
                                                         MIRANDA M. DU
16                                                       UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
